DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 07/24/2018/2018. Claims 1-12 are pending in the case. Claims 13-20 have been cancelled. Claims 1 and 10 are independent claims.

Claim Objections
Claims 4 and 12 are objected to because of the following informality:
Claim 4 mixes the use of “Scbct” and “sCBCT”, which appear to refer to the same thing but confusingly have opposite capitalization schemes.
Claim 12 includes a period seemingly prior to the end of the claim. Specifically, the third to last element that begins with “receiving the synthetic training CBCT image…” ends with “for calculating cycle consistency losses.” However, despite the period, the claim continues on with “training the first generative model….”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a… method for generating an enhanced cone-beam computed tomography, CBCT, image using a trained model, the method comprising: generating, using a generative model, a synthetic computed tomography, sCT, image corresponding to the CBCT image, the generative model trained in, a generative adversarial network, GAN, wherein the generative model is further trained to process the CBCT image as an input and provide the sCT image as an output; and presenting the sCT image for medical analysis of the subject.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a CBCT image of a subject.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer implemented method.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a CBCT image of a subject. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the adversarial training comprises training the generative model to generate a given sCT image from a given CBCT image, and training the discriminative model to classify the given sCT image as a synthetic or a real computed tomography, CT, image, and the output of the generative model is used for training the discriminative model and an output of the discriminative model is used for training the generative model.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generative adversarial network is trained using a cycle generative adversarial network, CycleGAN, comprising the generative 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the CycleGAN comprises first and second portions to train the first generative model, and wherein:
the first portion is trained to:... the second portion is trained to:….
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): obtain a training CBCT image that is paired with a real CT image; transmit the training CBCT image to the input of the first generative model to output a given synthetic CT image; and receive the given synthetic CT image at the input of the first discriminative model to classify the given synthetic CT image as a synthetic or real CT image and at the input of the second generative model to generate a cycle CBCT image for calculating cycle-consistency losses; and transmit the real CT image to the input of the second generative model to output a given synthetic CBCT image; and receive the given synthetic CBCT image at the input of the second discriminative model to classify the given synthetic CBCT image as a synthetic or 
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): obtain a training CBCT image that is paired with a real CT image; transmit the training CBCT image to the input of the first generative model to output a given synthetic CT image; and receive the given synthetic CT image at the input of the first discriminative model to classify the given synthetic CT image as a synthetic or real CT image and at the input of the second generative model to generate a cycle CBCT image for calculating cycle-consistency losses; and transmit the real CT image to the input of the second generative model to output a given synthetic CBCT image; and receive the given synthetic CBCT image at the input of the second discriminative model to classify the given synthetic CBCT image as a synthetic or real CBCT image and at the input of the first generative model to generate a cycle CT image for calculating cycle-consistency losses.. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the first generative model is trained to minimize or reduce a first pixel based loss term that represents an expectation of difference between a plurality of synthetic CT images and respectively paired real CT images and the second generative model is trained to minimize or reduce a second pixel based loss term that represents an 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the CycleGAN is trained to apply a metric to the first and second pixel based loss terms, the metric generated based on a map having a same size as a pair of a CBCT images and real CT images, such that each pixel value in the map represents a similarity level between a given CBCT image and a given real CT image that is paired with the given CBCT image.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the CycleGAN is trained to apply a threshold to the metric such that when the similarity level exceeds the threshold, the metric is applied to the first and second pixel based loss terms and otherwise a zero value is applied to the first and second pixel based loss terms.


Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generative adversarial network is trained in accordance with an objective function that is based on adversarial losses, cycle-consistency losses and pixel based loss terms.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a… method for training a model to generate an enhanced cone-beam computed tomography, CBCT, image, the method comprising: training the generative model in a generative adversarial network, GAN, to process the CBCT image to provide a synthetic computed tomography, sCT, image corresponding to the CBCT image as an output of the generative model.

Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer implemented method.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a CBCT image of a subject as an input of a generative model.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a CBCT image of a subject as an input of a generative model. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generative adversarial network is trained using a cycle generative adversarial network, CycleGAN, comprising the generative model and a discriminative model, wherein the generative model is a first generative model, the discriminative model is a first discriminative model, further comprising: training a second generative model to process a given CT image as an input and provide a given synthetic, sCBCT, image as an output; and training a second discriminative model to classify the given sCBCT image as a synthetic or a real CBCT image.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the CycleGAN comprises first and second portions to train the first generative model, further comprising:… classifying, with the first discriminative model, the given synthetic CT image as a synthetic or real CT image;… training the first generative model to minimize or reduce a first pixel based loss term that represents an expectation of difference between a plurality of synthetic CT images and respectively paired real CT images; and training the second generative model to minimize or reduce a second pixel based loss term that represents an expectation of difference between a plurality of synthetic CBCT images and respectively paired real CBCT images
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): obtaining a training CBCT image that is paired with a real CT image; transmitting the training CBCT image to the input of the first generative model to output a given synthetic CT image; receiving the given synthetic CT image at the input of the first discriminative model; receiving the given synthetic CT image at the input of the second generative model to generate a cycle CBCT image for calculating cycle-consistency losses; transmitting the real CT image to the input of the second generative model to output a synthetic training CBCT image; receiving the synthetic training CBCT image at the input of the second discriminative model to classify the synthetic training CBCT image as a synthetic or real CBCT image and at the input of the first generative model to generate a cycle CT image for calculating cycle- consistency losses.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Maspero et al. (Matteo Maspero, "Fast synthetic CT generation with deep learning for general pelvis MR-only Radiotherapy", Arxiv.Org, Cornell University Library, 201 Olin Library Cornell University Ithaca, NY 14853, (19 February 2018), 14 pgs, hereinafter Maspero) in view of Chen et al. (U.S. Pat. App. Pub. No. 2019/0251713, hereinafter Chen).

As to independent claim 1, Maspero teaches:
receiving a… CT image of a subject (Figure 1, acquisition of CT images);
generating, using a generative model, a synthetic computed tomography, sCT, image corresponding to the… CT image, the generative model trained in, a generative adversarial network, GAN, wherein the generative model is further trained to process the… CT image as an input and provide the sCT image as an output (Page 1, a conditional generative adversarial network (cGAN) was used to generate sCT images); and
presenting the sCT image for medical analysis of the subject (Figure 2, sCT images).

Chen teaches a computer implemented method for generating an enhanced cone- beam computed tomography, CBCT, image using a trained model, the method comprising (Title and abstract. Paragraph 181, cone beam CT image); and a CBCT image (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).

As to dependent claim 2, Maspero further teaches:
the generative adversarial network is configured to train the generative model using a discriminative model (Page 4, a cGAN (conditional generative adversarial network) consisting of a generator and discriminator networks);
values applied by the generative model and the discriminative model are established using adversarial training between the discriminative model and the generative model (Page 4, alternating between one gradient descendent step on the discriminator network and one step on the generator network); and
the generative model and the discriminative model comprise respective… networks (Page 4, the discriminator network and the generator network).
Chen further teaches convolutional neural networks (Figure 8, illustrating a convolutional neural network).


As to dependent claim 3, Maspero further teaches:
the adversarial training comprises training the generative model to generate a given sCT image from a given… CT image, and training the discriminative model to classify the given sCT image as a synthetic or a real computed tomography, CT, image (Page 1, a conditional generative adversarial network (cGAN) was used to generate sCT images), and
the output of the generative model is used for training the discriminative model and an output of the discriminative model is used for training the generative model (Page 4, a cGAN (conditional generative adversarial network) consisting of a generator and discriminator networks. Page 4, alternating between one gradient descendent step on the discriminator network and one step on the generator network).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).

As to independent claim 10
receiving a… CT image of a subject as an input of a generative model (Figure 1, acquisition of CT images); and
training the generative model in a generative adversarial network, GAN, to process the… CT image to provide a synthetic computed tomography, sCT, image corresponding to the… CT image as an output of the generative model (Page 6, training of the cGAN. Page 1, a conditional generative adversarial network (cGAN) was used to generate sCT images).
Maspero does not appear to expressly teach a computer implemented method for training a model to generate an enhanced cone-beam computed tomography, CBCT, image, the method comprising; and a CBCT image.
Chen teaches a computer implemented method for training a model to generate an enhanced cone-beam computed tomography, CBCT, image, the method comprising (Title and abstract. Paragraph 181, cone beam CT image); and a CBCT image (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).

Claims 4-9, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Maspero in view of Chen and Zhu et al. (Zhu, Jun-Yan, Taesung Park, Phillip Isola, and Alexei A. Efros. "Unpaired image-to-image translation using cycle-consistent adversarial networks." In Proceedings of the IEEE international conference on computer vision, pp. 2223-2232, 2017, hereinafter Zhu).

claim 4, the rejection of claim 1 is incorporated. Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).
Maspero as modified by Chen does not appear to expressly teach:
the generative adversarial network is trained using a cycle generative adversarial network, CycleGAN, comprising the generative model and the discriminative model, wherein the generative model is a first generative model, the discriminative model is a first discriminative model, wherein the CycleGAN further comprises:
a second generative model trained to process a given… image as an input and provide a given synthetic,… image as an output; and
a second discriminative model trained to classify the given… image as a synthetic or a real… image.
Zhu teaches:
the generative adversarial network is trained using a cycle generative adversarial network, CycleGAN, comprising the generative model and the discriminative model, wherein the generative model is a first generative model, the discriminative model is a first discriminative model, wherein the CycleGAN further comprises (Page 2227, left column, CycleGAN. Figure 3, generator function G : X→Y and discriminator Dy):
a second generative model trained to process a given… image as an input and provide a given synthetic, … image as an output (Figure 3, generator function F : Y→X. Figure 1, photograph as input image and output as the famous-artist-style images); and
a second discriminative model trained to classify the given… image as a synthetic or a real… image (Figure 3, discriminator Dx. Page 2226, right column, classify whether images are real or fake).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero as modified by Chen to include the CycleGAN of Zhu to train image translation from a source domain X to a target domain Y in the absence of paired examples (see Zhu at abstract).

As to dependent claim 5, Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).
Maspero as modified by Chen does not appear to expressly teach:
the CycleGAN comprises first and second portions to train the first generative model, and wherein:
the first portion is trained to:
obtain a training… image that is paired with a real… image;
transmit the training… image to the input of the first generative model to output a given synthetic… image; and
receive the given synthetic… image at the input of the first discriminative model to classify the given synthetic… image as a synthetic or real… image and at the input of the second generative model to generate a cycle… image for calculating cycle-consistency losses; and
the second portion is trained to:
transmit the real… image to the input of the second generative model to output a given synthetic… image; and
receive the given synthetic… image at the input of the second discriminative model to classify the given synthetic… image as a synthetic or real… image and at the input of the first generative model to generate a cycle… image for calculating cycle-consistency losses.
Zhu teaches:
the CycleGAN comprises first and second portions to train the first generative model, and wherein:
the first portion is trained to:
obtain a training… image that is paired with a real… image (Figure 2, left paired images);
transmit the training… image to the input of the first generative model to output a given synthetic… image (Figure 3, arrowed line G from X to Y and discriminator Dy); and
receive the given synthetic… image at the input of the first discriminative model to classify the given synthetic… image as a synthetic or real… image and at the 
the second portion is trained to:
transmit the real… image to the input of the second generative model to output a given synthetic… image (Figure 3, arrowed line F from Y to X and discriminator Dx); and
receive the given synthetic… image at the input of the second discriminative model to classify the given synthetic… image as a synthetic or real… image and at the input of the first generative model to generate a cycle… image for calculating cycle-consistency losses (Figure 3, discriminator Dx. Page 2226, right column, classify whether images are real or fake. Page 2224, translation should be “cycle consistent”, in the sense that if we translate, e.g., a sentence from English to French, and then translate it back from French to English, we should arrive back at the original sentence. Mathematically, if we have a translator G : X → Y and another translator F : Y → X, then G and F should be inverses of each other, and both mappings should be bijections. We apply this structural 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero as modified by Chen to include the CycleGAN of Zhu to train image translation from a source domain X to a target domain Y in the absence of paired examples (see Zhu at abstract).

As to dependent claim 6, Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).
Maspero as modified by Chen does not appear to expressly teach the first generative model is trained to minimize or reduce a first pixel based loss term that represents an expectation of difference between a plurality of synthetic CT images and respectively paired real CT images and the second generative model is trained to minimize or reduce a second pixel based loss term that represents an expectation of difference between a plurality of synthetic… images and respectively paired real… images.
Zhu teaches the first generative model is trained to minimize or reduce a first pixel based loss term that represents an expectation of difference between a plurality of synthetic… images and respectively paired real… images and the second generative model is trained to minimize or reduce a second pixel based loss term that represents an expectation of difference between a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero as modified by Chen to include the CycleGAN of Zhu to train image translation from a source domain X to a target domain Y in the absence of paired examples (see Zhu at abstract).

As to dependent claim 7, Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).
Maspero as modified by Chen does not appear to expressly teach the CycleGAN is trained to apply a metric to the first and second pixel based loss terms, the metric generated based on a map having a same size as a pair of a… images and real… images, such that each pixel value in the map 
Zhu teaches the CycleGAN is trained to apply a metric to the first and second pixel based loss terms, the metric generated based on a map having a same size as a pair of a… images and real… images, such that each pixel value in the map represents a similarity level between a given… image and a given real… image that is paired with the given… image (Page 2226, right column, classify whether images are real or fake. Page 2224, translation should be “cycle consistent”, in the sense that if we translate, e.g., a sentence from English to French, and then translate it back from French to English, we should arrive back at the original sentence. Mathematically, if we have a translator G : X → Y and another translator F : Y → X, then G and F should be inverses of each other, and both mappings should be bijections. We apply this structural assumption by training both the mapping G and F simultaneously, and adding a cycle consistency loss that encourages F(G(x)) ≈ x and G(F(y)) ≈ y).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero as modified by Chen to include the CycleGAN of Zhu to train image translation from a source domain X to a target domain Y in the absence of paired examples (see Zhu at abstract).

As to dependent claim 8, Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).

Zhu teaches the CycleGAN is trained to apply a threshold to the metric such that when the similarity level exceeds the threshold, the metric is applied to the first and second pixel based loss terms and otherwise a zero value is applied to the first and second pixel based loss terms (Page 6, Image evaluation was performed on sCT images in the test set by calculating the mean absolute error (MAE) and mean error (ME) with respect to CTreg in the intersection of the body contours. The body contours were automatically calculated thresholding CTreg and sCT images at 500 HU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero as modified by Chen to include the CycleGAN of Zhu to train image translation from a source domain X to a target domain Y in the absence of paired examples (see Zhu at abstract).

As to dependent claim 9, the rejection of claim 1 is incorporated. Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).

Zhu teaches the generative adversarial network is trained in accordance with an objective function that is based on adversarial losses, cycle-consistency losses and pixel based loss terms (Page 2226, right column, classify whether images are real or fake. Page 2224, translation should be “cycle consistent”, in the sense that if we translate, e.g., a sentence from English to French, and then translate it back from French to English, we should arrive back at the original sentence. Mathematically, if we have a translator G : X → Y and another translator F : Y → X, then G and F should be inverses of each other, and both mappings should be bijections. We apply this structural assumption by training both the mapping G and F simultaneously, and adding a cycle consistency loss that encourages F(G(x)) ≈ x and G(F(y)) ≈ y).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero as modified by Chen to include the CycleGAN of Zhu to train image translation from a source domain X to a target domain Y in the absence of paired examples (see Zhu at abstract).

As to dependent claim 11, the rejection of claim 10 is incorporated. Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the 
Maspero as modified by Chen does not appear to expressly teach:
the generative adversarial network is trained using a cycle generative adversarial network, CycleGAN, comprising the generative model and a discriminative model, wherein the generative model is a first generative model, the discriminative model is a first discriminative model, further comprising:
training a second generative model to process a given… image as an input and provide a given synthetic, sCBCT, image as an output; and
training a second discriminative model to classify the given sCBCT image as a synthetic or a real… image.
Zhu teaches:
the generative adversarial network is trained using a cycle generative adversarial network, CycleGAN, comprising the generative model and a discriminative model, wherein the generative model is a first generative model, the discriminative model is a first discriminative model, further comprising (Page 2227, left column, CycleGAN. Figure 3, generator function G : X→Y and discriminator Dy):
training a second generative model to process a given… image as an input and provide a given synthetic,… image as an output (Figure 3, generator function F : Y→X. Figure 1, photograph as input image and output as the famous-artist-style images); and
training a second discriminative model to classify the given sCBCT image as a synthetic or a real… image (Figure 3, discriminator Dx. Page 2226, right column, classify whether images are real or fake).


As to dependent claim 12, Maspero further teaches CT images (Figure 1, CT images).
Chen further teaches CBCT images (Paragraph 181, cone beam CT image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the GAN based synthetic CT (sCT) image generation of Maspero to include the cone beam CT image enhancement of Chen to improve efficiency, lower the number of artifacts, and/or increase information and flexibility in generating medical images (see Chen at paragraph 3).
Maspero as modified by Chen does not appear to expressly teach:
the CycleGAN comprises first and second portions to train the first generative model, further comprising:
obtaining a training… image that is paired with a real… image;
transmitting the training… image to the input of the first generative model to output a given synthetic… image;
receiving the given synthetic… image at the input of the first discriminative model;
classifying, with the first discriminative model, the given synthetic… image as a synthetic or real… image;
receiving the given synthetic… image at the input of the second generative model to generate a cycle… image for calculating cycle-consistency losses;
transmitting the real… image to the input of the second generative model to output a synthetic training… image;
receiving the synthetic training… image at the input of the second discriminative model to classify the synthetic training… image as a synthetic or real… image and at the input of the first generative model to generate a cycle… image for calculating cycle- consistency losses;
training the first generative model to minimize or reduce a first pixel based loss term that represents an expectation of difference between a plurality of synthetic… images and respectively paired real… images; and
training the second generative model to minimize or reduce a second pixel based loss term that represents an expectation of difference between a plurality of synthetic… images and respectively paired real… images.
Zhu teaches:
the CycleGAN comprises first and second portions to train the first generative model, further comprising:
obtaining a training… image that is paired with a real… image (Figure 2, left paired images);
transmitting the training… image to the input of the first generative model to output a given synthetic… image (Figure 3, arrowed line G from X to Y and discriminator Dy);
receiving the given synthetic… image at the input of the first discriminative model (Figure 3, discriminator Dy);
classifying, with the first discriminative model, the given synthetic… image as a synthetic or real… image (Figure 3, discriminator Dy. Page 2226, right column, classify whether images are real or fake);
receiving the given synthetic… image at the input of the second generative model to generate a cycle… image for calculating cycle-consistency losses (Figure 3, discriminator Dy. Page 2226, right column, classify whether images are real or fake. Page 2224, translation should be “cycle consistent”, in the sense that if we translate, e.g., a sentence from English to French, and then translate it back from French to English, we should arrive back at the original sentence. Mathematically, if we have a translator G : X → Y and another translator F : Y → X, then G and F should be inverses of each other, and both mappings should be bijections. We apply this structural assumption by training both the mapping G and F simultaneously, and adding a cycle consistency loss that encourages F(G(x)) ≈ x and G(F(y)) ≈ y);
transmitting the real… image to the input of the second generative model to output a synthetic training… image (Figure 3, arrowed line F from Y to X and discriminator Dx);
receiving the synthetic training… image at the input of the second discriminative model to classify the synthetic training… image as a synthetic or real… image and at the input of the first generative model to generate a cycle… image for calculating cycle- consistency losses (Figure 3, discriminator Dx. Page 2226, right column, classify whether images are real or fake. Page 2224, translation should be “cycle consistent”, in the sense that if we translate, e.g., a sentence from English to French, and then translate it back from French to English, we should arrive back at the original sentence. Mathematically, if we have a translator G : X → Y and another translator F : Y → X, then G and F should be inverses of each other, and both mappings should be bijections. We apply this structural assumption by training both the mapping G and F simultaneously, and adding a cycle consistency loss that encourages F(G(x)) ≈ x and G(F(y)) ≈ y);
training the first generative model to minimize or reduce a first pixel based loss term that represents an expectation of difference between a plurality of synthetic… images and respectively paired real… images (Page 2225, adversarial networks, with additional terms to enforce the output to be close to the input in a predefined metric space, such as class label space [2], image pixel space [42], and image feature space. Page 2224, translation should be “cycle consistent”, in the sense that if we translate, e.g., a sentence from English to French, and then translate it back from French to English, we should arrive back at the original sentence. Mathematically, if we have a translator G : X → Y and another translator F : Y → X, then G and F should be inverses of each other, and both mappings should be bijections. We apply this structural assumption by training both the mapping G and F simultaneously, and adding a cycle consistency loss that encourages F(G(x)) ≈ x and G(F(y)) ≈ y); and
training the second generative model to minimize or reduce a second pixel based loss term that represents an expectation of difference between a plurality of synthetic… images and respectively paired real… images (Page 2225, adversarial networks, with additional terms to enforce the output to be close to the input in a predefined metric space, such as class label space [2], image pixel space [42], and image feature space. Page 2224, translation should be “cycle consistent”, in the sense that if we translate, e.g., a sentence from English to French, and then translate it back from French to English, we should arrive back at the original sentence. Mathematically, if we have a translator G : X → Y and another translator F : Y → X, then G and F should be inverses of each other, and both mappings should be bijections. We apply this structural assumption by training both the mapping G and F simultaneously, and adding a cycle consistency loss that encourages F(G(x)) ≈ x and G(F(y)) ≈ y).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/Casey R. Garner/Examiner, Art Unit 2123